Citation Nr: 1219168	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-27 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include scoliosis, spondylolisthesis, and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1992 to December 1996, from January 2003 to January 2004, and from December 2005 to November 2006.  He was discharged from the United States Marine Corps Reserve in November 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied service connection for scoliosis of the lumbar spine.  In May 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

The Board notes that service connection for spondylolisthesis with slipped (herniated) vertebrae at L4-L5 was denied in a November 2008 rating decision.  However, during the Veteran's May 2010 hearing, he testified regarding his spondylolisthesis and degenerative disc disease that he related to his "low back pain claim" (see hearing transcript at page 7). 

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  In light of Brokowski, Robinson, and Clemons, the Board previously recharacterized the Veteran's back disorder claim as indicated on the title page in the prior September 2010 remand.  

All requested development has been completed and the claim is once again before the Board. 


FINDINGS OF FACT

1.  The Veteran had a lumbar spine disorder, to include scoliosis, mild disc space narrowing at L4-5 with sclerosis of the facets in the area, and spondylolysis, which existed prior to his second period of service in January 2003.

2.  The lumbar spine disorders worsened beyond the natural progression during his second and third periods of service, resulting in spondylolisthesis with forward motion of L4 on L5 and status post internal fusion, anterior and posterior, L4-L5-S1. 


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the Board need not discuss whether there has been VCAA compliance because the claims are being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

The Veteran seeks service connection for a lumbar spine disorder that he has variously identified as scoliosis, spondylolisthesis, and degenerative disc disease.  

As an initial matter, the Veteran is not contending his lumbar spine disorder is the result of his initial period of active duty from December 1992 to December 1996.  Indeed, during his May 2010 hearing, the Veteran testified that he first experienced back pain in 1997 (see hearing transcript at page 3).  He indicated that he had "back strains and sprains...every year since 1997."  Id.  The Veteran reported that he was treated for his back pain in 1997 through his work-place medical provider that he identified as Morton Hospital in Taunton, Massachusetts.  Additionally, there is no competent or credible evidence to suggest the incurrence of a relevant injury or disease during his initial period of active duty.  His March 1992 enlistment examination does not include any reference to a low back disorder.  Similarly, his November 1996 separation examination does not indicate the existence of a lumbar spine disorder or that the Veteran was injured.  Thus, the Board need not considering whether his lumbar spine disorders were incurred in or the result of his first period of active duty.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder.  Secondly, VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Here, there was no examination at entry into the Veteran's second period of active duty.  The statute provides that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe.

However, the medical evidence clearly shows that the Veteran's complaints of back pain prior to his second period of active duty.  Specifically, an October 2002 private medical record from Hawthorn Medical Associates reflecting the Veteran's complaint of severe low back pain.  A history of low back pain was noted and that he hurt his back several days earlier.  Results of an x-ray taken at the time showed mild scoliosis of the lumbar spine.  There was also mild disc space narrowing at L4-5 with sclerosis of the facets in the area.  The VA examiner in January 2011 also concluded that the Veteran's spondylolysis, characterized as a congenital or developmental abnormality, was also present even though undiagnosed in October 2002.

Accordingly, in view of the foregoing, the Board finds that the Veteran's lumbar spine disorders, to include scoliosis, mild disc space narrowing at L4-5 with sclerosis of the facets in the area, and spondylolysis, were pre-existing conditions, as to his second and third periods of active duty.  Therefore, the relevant inquiry is whether his second or third periods of active duty aggravated his lumbar spine disorders. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

The Veteran's service treatment records (STRs) from his second period of active duty, from January 2003 to January 2004, include a January 16, 2003 Annual Certificate of Physical Condition, on which the Veteran reported that he had lower back pain.  It was noted that he had low back pain in October 2002 that was treated with ibuprofen and resolved.  Muscle strength was 5/5 and flexion was full.  An October 2003 STR noted the Veteran's complaints of "spine tingling."  A Post-Deployment Health Assessment in November 2003 showed complaints of back pain and numbness or tingling in his hands or feet.  

The Veteran's STRs from his final period of active duty, from December 2005 to November 2006, do not mention any problems concerning the Veteran's diagnosed lumbar spine disorders.  

A January 2007 VA examination confirmed the previous diagnosis if scoliosis and degenerative disc disease.  The examiner stated that the Veteran's lumbosacral spine/scoliosis was a congenital finding that "may have been aggravated by his military service."  However, in an April 2007 addendum, the examiner said that the diagnosis was degenerative arthritis with scoliosis and that aggravation of this condition could not be established from the claims file.  

Importantly, a March 2007 statement from the Veteran's physician, Dr. Roger Pocze, an orthopedist, noted that the Veteran complained of low back pain "that has been present for many years" and that "[a]pparently the demands of combat have caused him to ignore his symptoms."  Objectively, the Veteran had scoliosis and marked pain with any extension of the low back.  Results of x-rays revealed focal lumbar scoliosis and L4-5 spondylolisthesis.  

In June 2007 the Veteran injured his back while working.  Results of a July 2007 private magnetic resonance image (MRI) of his lumbar spine revealed central disc herniation at L4-L5, (and) grade 1 spondylolisthesis with apparent spondylolysis at L4-L5.  

Following the Board's prior September 2010 remand, the Veteran's private treatment records from February 2008 to January 2011 show his continuous treatment, and two subsequent surgeries, with Dr. Friedberg.  Also of record are the Veteran's VA treatment records from December 2006 to August 2010.  However, these VA and private treatment records do not contain any etiological opinions as to whether the Veteran's military service, including whether his second and/ or third periods of active duty aggravated his pre-existing lumbar spine disorders beyond their natural progression.  

As to the determinative issue, the Veteran was scheduled for a second VA examination in January 2011.  The examiner diagnosed spondylolisthesis with forward motion of L4 on L5, and status post internal fusion, anterior and posterior, L4-L5-S1.  After an objective physical examination, the examiner stated that the Veteran's spondylolysis and resultant spondylolisthesis became apparent when he engaged in vigorous activities while stationed in Fallujah during his third period of active duty, and in the subsequent heavy lifting in his civilian job.  The examiner determined that the spondylolysis was in-fact present in October 2002, even though it was not diagnosed in the x-rays at that time.  Given this statement, the examiner also concluded that because the spondylolysis was present prior to the Veteran's second period of active duty, the spondylolisthesis (sliding of L4 over L5) was caused by his military and private activities.  Moreover, because the October 2002 x-ray showed disc narrowing at L4-5 and sclerosis of the facets in that area, and then went on to actually listhesis of L4-5, strongly suggests the Veteran's service in Iraq made spinal condition worse.  In conclusion, the examiner stated that the Veteran's current condition is at least as likely as not the result of his military service.  

The evidence demonstrates that the pre-existing mild scoliosis of the lumbar spine, mild disc space narrowing at L4-5 with sclerosis of the facets in the area, and spondylolysis, as determined by the January 2011 VA examiner, was permanently aggravated by the Veteran's military service beyond the normal progression with time, especially due to the subsequent listhesis of L4 on L5.  Certainly then, resolving all reasonable doubt in his favor, the claim for service connection for a lumbar spine disorder, to include scoliosis, spondylolisthesis, and degenerative disc disease, based upon in-service aggravation, is granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In so concluding, the Board notes that the January 2011 VA examiner stated that the Veteran's spondylolysis and resultant spondylolisthesis was if not congenital, then a developmental abnormality.  Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, a precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990), explained that congenital and developmental defects, while not diseases or injuries subject to service connection under the law, can be subject to superimposed disease or injury during active military service.  In such cases, service connection may be warranted for the resultant disability.  Id.  Here, the VA examiner stated given that the Veteran more likely than not had spondylolysis prior to service, it was also more likely than not that the listhesis (the sliding of L4 over L5) was caused in part by his military activities.  The examiner stated that this indicated that the Veteran's activities in Iraq made worse his spinal condition.  This statement can also be construed as indicating that the Veteran's spondylolysis was subject to superimposed disease or injury during active military service, i.e., resulting in spondylolisthesis.  Thus, resolving doubt in the Veteran's favor, service connection is warranted.


ORDER

Service connection for a lumbar spine disorder, to include scoliosis, spondylolisthesis, and degenerative disc disease, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


